Exhibit 10.2

COMPLETION GUARANTEE

This COMPLETION GUARANTEE (“Guaranty”) is executed as of April 25, 2011, by
CAESARS ENTERTAINMENT CORPORATION, a Delaware corporation (“Guarantor”), in
favor of JPMORGAN CHASE BANK, N.A., a national association, as Administrative
Agent and Collateral Agent for the Lenders (as hereinafter defined) (“Agent”),
for the benefit of the Lenders, with reference to the following facts:

A. Guarantor, Caesars Linq, LLC, a Delaware limited liability company (the “Linq
Borrower”), Caesars Octavius, LLC, a Delaware limited liability company (the
“Octavius Borrower” and, together with the Linq Borrower, the “Borrowers”, and
each individually, a “Borrower”), the lenders party thereto from time to time
(the “Lenders”), Agent and JP Morgan Chase Bank, N.A., as syndication agent,
have concurrently herewith entered into that certain Credit Agreement (as the
same may be amended, amended and restated or otherwise modified from time to
time, the “Credit Agreement”) pursuant to the terms of which the Lenders have
agreed to make certain loans (the “Loans”) to the Borrowers in the aggregate
principal amount of Four Hundred Fifty Million Dollars ($450,000,000.00) on the
Closing Date. The Loans shall be secured by certain Mortgages on the properties
owned, or to be owned, by the Borrowers. Capitalized terms used in this Guaranty
without definition shall have the meanings set forth in the Credit Agreement.

B. It is a condition to Lenders making the Loans to the Borrowers that Guarantor
execute this Guaranty.

NOW, THEREFORE, in consideration of the foregoing, and in order to induce
Lenders to make the Loans to the Borrowers, and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Guarantor hereby agrees in favor of Agent, for the benefit of the
Lenders, as follows:

1. Definitions and Interpretation.

A. Definitions. The following terms, as used in this Guaranty, shall have the
following meanings:

(i) “Bankruptcy Code” means Title 11 United States Code, as amended or
supplemented from time to time, and any successor statute, and any and all rules
issued or promulgated in connection therewith.

(ii) “Guaranteed Obligations” means the Octavius Guaranteed Obligations and the
Linq Guaranteed Obligations, or either of them.

(iii) “Linq Guaranteed Obligations” means the prompt and complete performance of
Linq Borrower’s obligation through the Final Completion Date (as defined in the
Disbursement Agreement) of Project Linq to (a) complete construction of Project
Linq and pay all Project Costs related to Project Linq in accordance with the
Loan Documents, (b) provide the initial working capital specified in the Project
Linq Budget, and (c) obtain all material permits and licenses necessary for the
Commencement of Operations of Project Linq, provided, however, that the maximum
liability of Guarantor under or in respect of the Linq Guaranteed Obligations
shall in no event exceed the Linq Maximum Amount.



--------------------------------------------------------------------------------

(iv) “Linq Maximum Amount” means, at any time, Seventy-Five Million Dollars
($75,000,000.00), less the amount paid in respect of the Linq Guaranteed
Obligations by Guarantor pursuant to this Guaranty after the date hereof and on
or prior to such time.

(v) “Maximum Amount” means either of the Linq Maximum Amount or the Octavius
Maximum Amount, as applicable.

(vi) “Octavius Guaranteed Obligations” means the prompt and complete performance
of Octavius Borrower’s obligations through the Final Completion Date (as defined
in the Disbursement Agreement) of Project Octavius to (a) complete construction
of Project Octavius and pay all Project Costs related to Project Octavius in
accordance with the Loan Documents, (b) provide the initial working capital
specified in the Project Octavius Budget, and (c) obtain all material permits
and licenses necessary for the Commencement of Operations of Project Octavius,
provided, however, that the maximum liability of Guarantor under or in respect
of the Octavius Guaranteed Obligations shall in no event exceed the Octavius
Maximum Amount.

(vii) “Octavius Maximum Amount” means, at any time, Twenty-Five Million Dollars
($25,000,000.00), less the amount paid in respect of the Octavius Guaranteed
Obligations by Guarantor pursuant to this Guaranty after the date hereof and on
or prior to such time.

(viii) “Project” means either of Project Octavius or Project Linq, as
applicable.

B. Interpretation. Unless the context of this Guaranty clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, and the term “including” is not limiting. The words
“hereof,” “herein,” “hereby,” “hereunder,” and other similar terms refer to this
Guaranty as a whole and not to any particular provision of this Guaranty.
Neither this Guaranty nor any uncertainty or ambiguity herein shall be construed
or resolved against Agent or Guarantor, whether under any rule of construction
or otherwise. On the contrary, this Guaranty has been reviewed by Guarantor,
Agent, and their respective counsel, and shall be construed and interpreted
according to the ordinary meaning of the words used so as to fairly accomplish
the purposes and intentions of Agent and Guarantor.

2. Guaranteed Obligations. Guarantor hereby irrevocably and unconditionally
guarantees to Agent that after a Borrower has commenced construction of the
applicable Project, if for any reason such Borrower fails to perform its
Guaranteed Obligations with respect to the Project in accordance with the Loan
Documents, in each case after delivery of any notices to the applicable Borrower
and the expiration of any applicable cure periods provided under the Loan
Documents, then, within [thirty (30)] days after written demand by Agent,
Guarantor will, at Guarantor’s option, either (a) immediately undertake to
perform and/or pay the portion of the applicable Guaranteed Obligations that
have not been performed or paid by such Borrower in accordance with the Loan
Documents, in each case subject to the applicable Maximum Amount, or (b) deposit
into the Company Account (as defined in the Disbursement Agreement), in
immediately available funds, such portion of the applicable Maximum Amount
reasonably necessary to complete performance or payment of the unperformed or
unpaid Guaranteed Obligations for the applicable Project (in calculating such
amount, the cost to complete such performance or payment shall be net of any
funds then held in the Company Account, the Loan Proceeds Account, the
Construction Disbursement Account and the Draw Account (as such terms are
defined in the Disbursement Agreement)), which deposit shall be deemed to
satisfy Guarantor’s obligations hereunder with respect to the unperformed or
unpaid Guaranteed Obligations covered by such deposit, unless the actual cost of
completing such unperformed Guaranteed Obligations exceeds the amount of the
deposit in



--------------------------------------------------------------------------------

which case Guarantor shall have the obligation to deposit such additional amount
as may be necessary to pay such costs, subject to Guarantor’s maximum liability
hereunder. For avoidance of doubt, upon the satisfaction of Guarantor’s
Guaranteed Obligations with respect to a Project, Guarantor’s Guaranteed
Obligations shall continue with respect to the other Project until such time as
Guarantor’s Guaranteed Obligations with respect to the other Project are
satisfied in full under this Guaranty. If Guarantor elects to proceed under
clause (a) of this Paragraph, then Guarantor shall have the right, so long as it
is diligently performing its obligations under this Guaranty, to draw any
remaining funds in the Company Account, the Loan Proceeds Account, the
Construction Disbursement Account and the Draw Account in accordance with the
terms of the Loan Documents as if it were the Borrower thereunder and no Event
of Default existed.

3. Primary Obligations. This Guaranty is a primary and original obligation of
Guarantor, is not merely the creation of a surety relationship, and shall remain
in full force and effect without respect to future changes in conditions,
including any change of law or any invalidity or irregularity with respect to
the Loan Documents. Guarantor agrees that the obligations of Guarantor hereunder
are independent of the obligations of the Borrowers or any other guarantor, and
that a separate action may be brought against Guarantor whether such action is
brought against a Borrower or any other guarantor or whether a Borrower or any
such other guarantor is joined in such action. Guarantor agrees that its
liability hereunder shall be immediate and shall not be contingent upon the
exercise or enforcement by Agent of whatever remedies it may have against a
Borrower or any other guarantor, or the enforcement of any lien or realization
upon any security Agent may at any time possess. Guarantor agrees that any
release which may be given by Agent to a Borrower or any other guarantor shall
not release Guarantor. Guarantor consents and agrees Agent shall be under no
obligation to marshal any assets of a Borrower or any other guarantor in favor
of Guarantor, or against or in payment of any or all of the Guaranteed
Obligations.

4. Waivers.

A. Guarantor hereby waives: (1) notice of acceptance hereof; (2) notice of any
loans or other financial accommodations made or extended under the Loan
Documents or the creation or existence of any Guaranteed Obligations; (3) notice
of any adverse change in the financial condition of a Borrower or of any other
fact that might increase Guarantor’s risk hereunder; (4) notice of presentment
for payment, demand, protest, and notice thereof as to any promissory notes or
other instruments contemplated by the Loan Documents; and (5) all other notices
(except if such notice is specifically required to be given to Guarantor
hereunder or under the Loan Documents) and demands to which Guarantor might
otherwise be entitled.

B. To the maximum extent permitted by law, Guarantor hereby waives the right by
statute or otherwise to require Agent to institute suit against a Borrower or to
exhaust any rights and remedies which Agent has or may have against a Borrower
or any collateral for the applicable Guaranteed Obligations provided by a
Borrower, Guarantor or any third party. In this regard, Guarantor agrees that it
is bound to the payment of all Guaranteed Obligations as provided herein,
whether now existing or hereafter accruing, as fully as if such Guaranteed
Obligations were directly owing to Agent by Guarantor, in all instances, subject
to the applicable Maximum Amount. Guarantor further waives any defense arising
by reason of any disability or other defense (other than the defense that the
Guaranteed Obligations with respect to a Project shall have been or deemed to be
fully and finally performed and indefeasibly paid) of a Borrower or by reason of
the cessation from any cause whatsoever of the liability of a Borrower in
respect thereof.

C. To the maximum extent permitted by law, Guarantor hereby waives: (1) any
rights to assert against Agent any defense (legal or equitable), set-off,
counterclaim, or claim which Guarantor may now or at any time hereafter have
against a Borrower or any other party liable to Agent; (2) any defense, set-off,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack



--------------------------------------------------------------------------------

of perfection, sufficiency, validity, or enforceability of the Guaranteed
Obligations or any security therefor; (3) the benefit of any statute of
limitations affecting Guarantor’s liability hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Guaranteed Obligations shall similarly operate to
defer or delay the operation of such statute of limitations applicable to
Guarantor’s liability hereunder; and (4) the impairment or suspension of Agent’s
rights or remedies against a Borrower; the alteration by Agent of the Guaranteed
Obligations; any discharge of a Borrower’s obligations to Agent by operation of
law as a result of Agent’s intervention or omission; or the acceptance by Agent
of anything in partial satisfaction of the Guaranteed Obligations.

D. To the maximum extent permitted by law, Guarantor hereby waives any right of
subrogation Guarantor has or may have as against a Borrower with respect to the
applicable Guaranteed Obligations. In addition, Guarantor hereby waives any
right to proceed against a Borrower, now or hereafter, for contribution,
indemnity, reimbursement, and any other suretyship rights and claims, whether
direct or indirect, liquidated or contingent, whether arising under express or
implied contract or by operation of law, which Guarantor may now have or
hereafter have as against such Borrower with respect to the applicable
Guaranteed Obligations. Guarantor also hereby waives any rights to recourse to
or with respect to any asset of a Borrower. Guarantor agrees that in light of
the immediately foregoing waivers, the execution of this Guaranty shall not be
deemed to make Guarantor a “creditor” of the Borrowers, and that for purposes of
Sections 547 and 550 of the Bankruptcy Code Guarantor shall not be deemed a
“creditor” of the Borrowers.

E. To the maximum extent permitted by law, Guarantor waives all rights and
defenses that Guarantor may have because the debtor’s debt is secured by real
property. This means, among other things: (1) Agent may collect from Guarantor
without first foreclosing on any real or personal property collateral pledged by
a Borrower for the applicable Guaranteed Obligations; and (2) if Agent
forecloses on any real property collateral pledged by a Borrower for the
applicable Guaranteed Obligations: (a) the amount of the debt may be reduced
only by the price for which that collateral is sold at the foreclosure sale,
even if the collateral is worth more than the sale price; and (b) Agent may
collect from Guarantor even if Agent, by foreclosing on the real property
collateral pledged by a Borrower for the applicable Guaranteed Obligations, has
destroyed any right Guarantor may have to collect from such Borrower. This is an
unconditional and irrevocable waiver of any rights and defenses Guarantor may
have because a Borrower’s debt is secured by real property.

F. GUARANTOR WAIVES ALL RIGHTS AND DEFENSES ARISING OUT OF AN ELECTION OF
REMEDIES BY THE CREDITOR, EVEN THOUGH THAT ELECTION OF REMEDIES, SUCH AS A
NONJUDICIAL FORECLOSURE WITH RESPECT TO SECURITY FOR A GUARANTEED OBLIGATION,
HAS DESTROYED THE GUARANTOR’S RIGHTS OF SUBROGATION AND REIMBURSEMENT AGAINST
THE PRINCIPAL.

5. Releases. Guarantor consents and agrees that, without notice to or by
Guarantor and without affecting or impairing the obligations of Guarantor
hereunder, Agent may, by action or inaction:

A. compromise, settle, extend the duration or the time for the payment of, or
discharge the performance of, or may refuse to or otherwise not enforce any of
the Loan Documents;

B. release all or any one or more parties to any of the Loan Documents or grant
other indulgences to a Borrower in respect thereof;

C. amend or modify in any manner and at any time (or from time to time) any of
the Loan Documents (other than this Guaranty); or



--------------------------------------------------------------------------------

D. release or substitute any other guarantor, if any, of the Guaranteed
Obligations, or enforce, exchange, release, or waive any security for the
Guaranteed Obligations or any other guaranty of the Guaranteed Obligations, or
any portion thereof.

6. Consideration. Guarantor acknowledges that it expects to benefit from
Lenders’ extension of the Loans to Borrowers because of its relationship to each
Borrower, and that it is executing this Guaranty in consideration of that
anticipated benefit.

7. No Election. Agent shall have the right to seek recourse against Guarantor to
the fullest extent provided for herein, and no election by Agent to proceed in
one form of action or proceeding, or against any party, or on any obligation,
shall constitute a waiver of Agent’s right to proceed in any other form of
action or proceeding or against other parties unless Agent has expressly waived
such right in writing. Specifically, but without limiting the generality of the
foregoing, no action or proceeding by Agent under any document or instrument
evidencing the Guaranteed Obligations shall serve to diminish the liability of
Guarantor under this Guaranty except to the extent that Agent finally and
unconditionally shall have realized indefeasible payment by such action or
proceeding.

8. Reinstatement. In the event that, for any reason, any portion of such
payments to Agent is set aside or restored, whether voluntarily or
involuntarily, after the making thereof, then the obligation intended to be
satisfied thereby shall be revived and continued in full force and effect as if
said payment or payments had not been made, and, subject to the applicable
Maximum Amount, Guarantor shall be liable for the full amount Agent is required
to repay plus any and all costs and expenses (including reasonable attorneys’
fees) paid by Agent in connection therewith.

9. Financial Condition of Each Borrower. Guarantor represents and warrants to
Agent that Guarantor is currently informed of the financial condition of each
Borrower and of all other circumstances which a diligent inquiry would reveal
and which bear upon the risk of nonperformance or nonpayment of the applicable
Guaranteed Obligations. Guarantor further represents and warrants to Agent that
Guarantor has read and understands the terms and conditions of the Loan
Documents. Guarantor hereby covenants that Guarantor will continue to keep
informed of each Borrower’s financial condition, the financial condition of
other guarantors, if any, and of all other circumstances which bear upon the
risk of nonperformance or nonpayment of the Guaranteed Obligations.

10. Payments; Application. All payments to be made hereunder by Guarantor shall
be made in lawful money of the United States of America at the time of payment,
shall be made in immediately available funds, and shall be made without
deduction (whether for taxes or otherwise) or offset. All payments made by
Guarantor hereunder shall be applied as follows: first, to all costs and
expenses (including reasonable attorneys’ fees) actually incurred by Agent in
enforcing this Guaranty or in collecting the Guaranteed Obligations after a
failure by Guarantor to perform in accordance with the terms hereof; and second,
to the Guaranteed Obligations. Guarantor shall not make any payment under this
Guaranty unless Guarantor notifies the Agent and Disbursement Agent that such
payment constitutes a payment under this Guaranty and no funds deposited in the
Company Account shall be treated as a payment under this Guaranty until the full
amount of the Cash Contributions and all Project Cash Flows required pursuant to
the schedule in Exhibit P to the Disbursement Agreement as of the time of such
deposit have, in each case, been deposited into the Company Account on or prior
to such time (it being understood that any payment made in respect of the
Project Cash Flows at any time other than pursuant to the Leases shall be a
Lease Bridge Payment under the Disbursement Agreement). If Guarantor is required
to make a payment under this Guaranty at any time in respect of a Project and
such payment would not otherwise be credited toward its maximum obligation
hereunder with respect to such Project as a result of the preceding sentence
because at such time there are Project Cash Flows that have not been paid
pursuant to the schedule in Exhibit P to the Disbursement



--------------------------------------------------------------------------------

Agreement, then such payment shall, at the option of Agent, upon written notice
to the Guarantor and the Borrowers, be credited against either (i) the maximum
obligation of Guarantor hereunder with respect to such Project notwithstanding
the failure to satisfy such condition in the preceding sentence or (ii) the
obligation of the Borrower to deposit Project Cash Flows pursuant to the
schedule in Exhibit P to the Disbursement Agreement (and, in the case of this
clause (ii), any future payments that are made in respect of the Project Cash
Flows that would not be required as a result of such credit against such
payment, if any, will be deemed an additional Lease Bridge Payment under the
Disbursement Agreement).

11. Attorneys’ Fees and Costs. Guarantor agrees to pay, on demand, all
reasonable attorneys’ fees and all other costs and expenses which may be
actually incurred by Agent in the enforcement of this Guaranty (including those
brought relating to proceedings pursuant to the Bankruptcy Code), whether or not
suit is brought.

12. Notices. All notices or demands by Guarantor or Agent to the other relating
to this Guaranty shall be in writing and either personally served or sent by
recognized courier service which provides return receipts, and shall be deemed
delivered on the date of actual delivery or refusal to accept delivery as
evidenced by the return receipt. Unless otherwise specified in a notice sent or
delivered in accordance with the provisions of this Section, such writing shall
be sent as follows:

 

To Lender:

   JP Morgan Chase Bank, N.A.       383 Madison Avenue       New York, NY 10017
      Attention: Mark E. Constantino       Email: Mark.constantino@jpmorgan.com

with a copy to:

   Cahill Gordon & Reindel LLP       80 Pine Street       New York, NY 10005   
   Attention: Bill Miller       Email: wmiller@cahill.com   

To Guarantor:

   One Caesars Palace Drive       Las Vegas, Nevada 89109       Attention: Chief
Financial Officer    Facsimile No.: (702) 407-6081   

with a copy to:

   O’Melveny & Myers LLP       Times Square Tower       7 Times Square      
Attention: Gregory Eziny, Esq.       Facsimile No.: (212) 326-2601   

13. Cumulative Remedies. No remedy under this Guaranty or under the Loan
Documents is intended to be exclusive of any other remedy, but each and every
remedy shall be cumulative and in addition to any and every other remedy given
hereunder or under the Loan Documents, and those provided by law or in equity.
No delay or omission by Agent to exercise any right under this Guaranty shall
impair any such right nor be construed to be a waiver thereof. No failure on the
part of Agent to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.



--------------------------------------------------------------------------------

14. Severability of Provisions. Any provision of this Guaranty which is
prohibited or unenforceable under applicable law, shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof.

15. Entire Agreement; Amendments. This Guaranty constitutes the entire agreement
between Guarantor and Agent pertaining to the subject matter contained herein.
This Guaranty may not be altered, amended, or modified, nor may any provision
hereof be waived or noncompliance therewith consented to, except by means of a
writing executed by both Guarantor and Agent. Any such alteration, amendment,
modification, waiver, or consent shall be effective only to the extent specified
therein and for the specific purpose for which given. No course of dealing and
no delay or waiver of any right or default under this Guaranty shall be deemed a
waiver of any other, similar or dissimilar right or default or otherwise
prejudice the rights and remedies hereunder.

16. Successors and Assigns. This Guaranty shall be binding upon Guarantor’s
heirs, executors, administrators, representatives, successors, and assigns and
shall inure to the benefit of the successors and assigns of Agent; provided,
however, Guarantor shall not assign this Guaranty or delegate any of its duties
hereunder without Agent’s prior written consent. Any assignment without the
consent of Agent shall be absolutely void. In the event of any assignment or
other transfer of rights by Agent, the rights and benefits herein conferred upon
Agent shall automatically extend to and be vested in such assignee or other
transferee.

17. Termination. This Guaranty and all obligations and liabilities of Guarantor
hereunder shall automatically terminate without delivery of any instrument or
performance of any act by any party upon the earliest of: (a) in the case of the
Linq Guaranteed Obligations, the earlier of (i) Guarantor’s payment of the Linq
Maximum Amount and (ii) the Final Completion Date (as defined in the
Disbursement Agreement) of Project Linq, (b) in the case of the Octavius
Guaranteed Obligations, the earlier of (i) Guarantor’s payment of the Octavius
Maximum Amount and (ii) the Final Completion Date (as defined in the
Disbursement Agreement) of Project Octavius and (c) in the case of the Linq
Guaranteed Obligations and the Octavius Guaranteed Obligations, the payment in
full of all Obligations (as defined in the Credit Agreement) (other than
contingent indemnification Obligations and expense reimbursement claims to the
extent no claim therefor has been made), and Guarantor shall have no liability
under this Guaranty will respect to any such applicable Guaranteed Obligations
from and after such date. The Agent shall take such actions as are reasonably
requested by the Guarantor at the Guarantor’s expense to terminate or evidence
the termination of any guaranty, liability, obligation, Liens or security
interests created under this Guaranty or any of the other Loan Documents in
connection with Guarantor’s obligations under this Guaranty upon the termination
of any such Guaranteed Obligations pursuant to the terms of this Section 17.

18. Choice of Law And Venue. The validity of this Guaranty, its construction,
interpretation and enforcement, and the rights of Guarantor and Agent, shall be
determined under, governed by and construed in accordance with the internal laws
of the State of New York.

19. WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY LAW, GUARANTOR
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY ACTION, CAUSE OF
ACTION, CLAIM, DEMAND, OR PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS
GUARANTY, OR IN ANY WAY CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
DEALINGS OF GUARANTOR AND AGENT WITH RESPECT TO THIS GUARANTY, OR THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE. TO THE MAXIMUM
EXTENT PERMITTED BY LAW,



--------------------------------------------------------------------------------

GUARANTOR HEREBY AGREES THAT ANY SUCH ACTION, CAUSE OF ACTION, CLAIM, DEMAND, OR
PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT AGENT MAY
FILE AN ORIGINAL COUNTERPART OF THIS SECTION WITH ANY COURT OR OTHER TRIBUNAL AS
WRITTEN EVIDENCE OF THE CONSENT OF GUARANTOR TO THE WAIVER OF ITS RIGHT TO TRIAL
BY JURY.

20. Understandings With Respect to Waivers and Consents. Guarantor warrants and
agrees that each of the waivers and consents set forth herein are made after
consultation with legal counsel and with full knowledge of their significance
and consequences, with the understanding that events giving rise to a defense or
right may diminish, destroy, or otherwise adversely affect rights which
Guarantor otherwise may have against a Borrower, or against any collateral, and
that, under the circumstances the waivers and consents herein given are
reasonable and not contrary to public policy or law. If any of the waivers or
consents are determined to be unenforceable under applicable law, such waivers
and consents shall be effective to the maximum extent permitted by law.

21. Nevada Specific Provisions and Waivers. In the event of any inconsistencies
between the other terms and conditions of this Guaranty and this Section 21, the
terms and conditions of this Section 21 shall control and be binding. With
respect to the foregoing provisions contained in this Guaranty, the following
shall apply to the extent that a court of competent jurisdiction would deem the
laws of the State of Nevada to be applicable to this Guaranty: By executing this
Guaranty, Guarantor (a) to the fullest extent permitted by law, waives and
relinquishes any defense based on any right of subrogation, reimbursement,
contribution or indemnification or any other suretyship defenses it otherwise
might or would have under Nevada law or other applicable law (including, to the
extent permitted by Nevada Revised Statutes (“NRS”) 40.495, any defense or
benefit that may be derived from the one-action rule under NRS 40.430 and any
other statute or judicial decisions to require Agent to proceed against or
exhaust any security held by Agent or any Lender at any time or to pursue any
other remedy in Agent’s or any Lender’s power before proceeding against
Guarantor) and agrees that it will be fully liable under this Guaranty even
though the Agent may foreclose on the Collateral or otherwise enforce any of its
rights and remedies under the Credit Agreement, Security Documents or Mortgages,
and even though Agent forecloses against the real property on which Project Linq
or Project Octavius is located or any portion thereof or the Collateral of any
portion thereof; (b) waives any and all defenses now or hereafter arising or
asserted by reason of Guarantor’s rights under NRS 104.3605, Guarantor
specifically agreeing that such waiver shall constitute a waiver of discharge
under NRS 104.3605(9); and (c) to the fullest extent permitted by law, agrees
that such Guarantor will not assert any such defense in any action or proceeding
which the Agent may commence to enforce this Guaranty.

[Signature pages to follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the
date first written above.

 

CAESARS ENTERTAINMENT CORPORATION,

a Delaware corporation

By:   /s/ Jonathan S. Halkyard Name:   Jonathan S. Halkyard Its:   President &
Treasurer